Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 25, 2013

                                     No. 04-13-00520-CV

  THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF B.C.
                     AS A MENTALLY ILL PERSON,

                      From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2013MH2178
                      Honorable Polly Jackson Spencer, Judge Presiding


                                       ORDER

         After one 18-day extension of time, Appellant's brief was due to be filed on or before
September 17, 2013. Neither the brief nor a second motion for extension of time has been filed.
It is therefore ORDERED that appellant show cause in writing within 10 days from the date of
this order why this appeal should not be dismissed for want of prosecution. See TEX. R. APP. P.
38.8(a).



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2013.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court